Citation Nr: 0027176	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-23 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury, to include an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to September 
1970 and from May 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  An unappealed rating decision dated in February 1978 
denied service connection for residuals of a head injury.

2.  The evidence received since the February 1978 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  A rating decision in February 1978 denying entitlement to 
service connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since February 1978 is not new and 
material, and the veteran's claim for service connection for 
residuals of a head injury, to include an acquired 
psychiatric disorder, is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was denied entitlement to service connection for 
residuals of a head injury by a February 1978 rating 
decision.  While the RO correctly determined in February 1997 
that in November 1995 [sic 1993] the veteran's application to 
reopen a claim for service connection for the residuals of a 
September 1970 automobile accident had been denied, the Board 
observes that the claim currently on appeal deals with 
service connection for residuals of a head injury, including 
aggravation of a preexisting disability during the veteran's 
second period of service.  In this regard, the Board notes 
that in December 1998, the veteran stated that his "entire 
contention is that my second period of service was 
detrimental to my condition because of the attack by my 
shipmates."  As the November 1993 RO determination denying 
the veteran's application to reopen his claim limited its 
analysis to the September 1970 automobile accident, the Board 
finds that the last final prior denial of the veteran's claim 
on appeal for residuals of a head injury was the February 
1978 rating decision, not the November 1993 determination.  

The February 1978 rating decision is final, 38 U.S.C.A. 
§ 7105, and the claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  When a claim to reopen is presented, 
the VA must perform a three-step analysis, the first step of 
which is a determination of whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet.App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (new and material evidence is "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim").  Second, if 
the VA determines that the evidence is new and material, the 
VA must reopen the disallowed claim and determine "whether 
the appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence." Elkins, 12 
Vet.App. at 218-19.  Third, if the claim is well grounded, 
the VA must comply with his duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet.App. 203, 206 (1999) (en 
banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps become applicable only when each 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet.App. 321, 325 (1999).

At the time of the February 1978 rating decision, the 
evidence consisted of the veteran's service medical records, 
private medical records, VA examinations and VA treatment 
records, and statements from the veteran.

An October 1970 private medical record indicated that the 
veteran was involved in an automobile accident (September 27, 
1970) that resulted in a cerebral contusion and right frontal 
scalp laceration.  In a December 1971 letter from the 
veteran's private physician, it was noted that the major 
problem the veteran suffered as the result of his September 
1970 automobile accident was a reduced attention span and a 
loss of emotional control.  A February 1972 VA 
neuropsychiatric examination noted that the veteran's memory 
was poor and that he was unable to participate in any serious 
conversation.  The diagnosis was chronic brain syndrome, 
secondary to cerebral and intracranial trauma.  No 
psychiatric disorder was noted on the veteran's January 1974 
entrance examination.  A July 1974 service medical record 
contains an impression of an immature personality.  An August 
1974 service medical record indicates that the veteran was 
"beat up."  The record described injuries to the veteran's 
back.  In an October 1977 statement the veteran indicated 
that he was "beaten while aboard ship" in 1974 and had 
suffered head injuries from the beating.  No psychiatric 
disorder was noted on the veteran's September 1974 separation 
examination.

A February 1978 rating decision denied the veteran's claim of 
service connection for residuals of a head injury on the 
basis that there was no indication of a head injury during 
service.  It was noted that the September 1970 automobile 
accident had happened after the veteran's first period of 
service, and that, as a result of the accident, the veteran 
suffered from chronic brain syndrome secondary to cerebral 
and intracranial trauma.

The additional evidence includes VA records reflecting 
treatment for the veteran's chronic brain syndrome.  A May 
1973 VA discharge summary reflected diagnoses of inadequate 
personality and non-psychotic organic brain syndrome with 
brain trauma.  An April 1974 and December 1974 VA discharge 
summary showed that the veteran suffered from non-psychotic 
organic brain syndrome with brain trauma and encephalitis 
secondary to a September 1970 automobile accident.  A June 
1991 letter from the veteran's private physician indicated 
that he had treated the veteran for chronic anxiety since 
1986.  A November 1993 VA administrative decision determined 
that the veteran was not on active duty when he suffered 
injuries as the result of an automobile accident in September 
1970.

At his July 2000 Board videoconference hearing, the veteran 
testified that he was beaten and kicked by a group of service 
members during his second period of service.  He stated that 
the beating aggravated his problems that had resulted from 
his September 1970 automobile accident.  He stated that he 
had no psychiatric problems prior to his second period of 
service but did state that he was "just slow."

The Board finds that the additional evidence is not new 
because it is essentially cumulative of previously considered 
evidence.  See 38 C.F.R. § 3.156.  That is, while some of the 
additional evidence was not previously on file, it merely 
confirms what was already known.  The record remains devoid 
of medical evidence indicating that the veteran currently has 
residuals of a head injury reportedly sustained during 
service.  There is also no medical evidence which shows that 
an acquired psychiatric disorder, which might have been due 
to the September 1970 motor vehicle accident or otherwise 
preexisted the veteran's second period of service, was 
chronically worsened during or as a result of his second 
period of active service from May 1974 to September 1974.  In 
fact, as to the veteran's contention that he had a 
preexisting psychiatric disability that was aggravated during 
service, the Board notes that the service medical records, 
including the September 1974 separation examination, show no 
complaints of or treatment for a head injury.  Under these 
circumstances, the Board must conclude that any disorder that 
may have preexisted service was not worsened or aggravated 
while the veteran was on active duty.  

Accordingly, the Board concludes that the evidence submitted 
subsequent to the February 1978 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), as 
the additional evidence is not material and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 U.S.C.A. 
§ 5108; Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
Thus, the veteran's claim of entitlement to service 
connection for the residuals of a head injury, to include an 
acquired psychiatric disorder, is not reopened.

The Board has not been made aware of any evidence which might 
be new and material, but which has not been submitted with 
the application.  See 38 U.S.C.A. § 5103(a); Graves v. Brown, 
8 Vet. App. 522, 525 (1996).


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for residuals of a 
head injury, to include an acquired psychiatric disorder, is 
not reopened, and the appeal is denied.  



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

